Citation Nr: 0008378	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-05 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

This case was the subject of a March 2000 hearing before the 
undersigned Board member.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for glaucoma is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for glaucoma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends his glaucoma originated during service.  
He asserts that he recalls symptoms during service which were 
later found to be related to glaucoma.

In a service medical record dated in April 1976, the veteran 
indicated that he had asymmetrical blurred vision sometimes.  
There was no family history of glaucoma.  His vision was 
measured and was found to be not defective.  Service medical 
records dated in August 1986 reflect that the veteran 
complained of blurred vision and redness of the eyes.  There 
were no known drug allergies.  After examination of the 
veteran's eyes, the diagnosis was incipient presbyopia.  
Service medical records of treatment in January 1989 include 
a diagnosis of presbyopia.  An undated report of medical 
history given for purposes of retirement is negative for 
complaints of eye trouble.  The reviewing physician noted 
that the veteran had worn glasses for reading only, since 
1986.  Overall, the numerous service medical records 
associated with the claims file are entirely silent for 
treatment or diagnosis of glaucoma.

VA records of treatment in October 1992 show diagnoses of 
astigmatism and presbyopia.

VA records of treatment in April 1994 show the veteran was 
diagnosed as having ocular hypertension, but that at a 
follow-up examination it was determined that this diagnosis 
was most likely based on inaccurate testing.  VA records of 
treatment from March 1995 to August 1996 reflect that the 
veteran was diagnosed and treated as a glaucoma suspect.   

During a VA examination in October 1996, the veteran was 
diagnosed as having primary open angle glaucoma under 
treatment with good intraocular pressures with an optic nerve 
cupping and mild field contraction, in both eyes.

In a November 1996 VA medical opinion, the reviewing 
physician opined that the veteran's records did not indicate 
that his glaucoma began in service.

A December 1997 letter from Harold R. Bares, M.D., reflects 
that the veteran was found to have glaucoma with large visual 
field defects.   

During his March 2000 Board hearing, the veteran testified 
that during service he experienced symptoms such as watering 
and itching of the eyes, blurred vision, and loss of 
peripheral vision, which were later associated with glaucoma.  
He and his representative contended that testing done during 
service or shortly after service may not have been sufficient 
to detect glaucoma if it was present at that time.  The 
veteran described a pressure test in 1992 where they blew air 
into his eyes, and said that this was not described to him as 
a glaucoma test.  He said he believed there was a comment 
during a 1992 family screening that he had high pressure of 
approximately 20, though there was no further explanation 
offered to him.  He said he was determined to be a glaucoma 
suspect in 1994, and that he was more firmly diagnosed as 
having glaucoma in 1996. 

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

An organic disease of the nervous system will be considered 
to have been incurred in service if manifest to a compensable 
degree within one year of separation from service, even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. §§ 3.307, 3.309(a).  The nexus 
requirement for a well grounded claim for service connection 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  See Caluza, 7 Vet. App. at 506.  

In the present case, there is no showing of glaucoma during 
service or within one year from service, nor is there medical 
evidence indicating that glaucoma arose during service.  The 
first suspicion of glaucoma reflected by the record was more 
than three years after service, and there is no medical 
evidence relating current glaucoma to service or inservice 
symptomatology.  (The Board acknowledges that ocular 
hypertension was noted, but then ruled out, at an earlier 
date;  however, even with 20/20 hindsight, this was still 
more than two years after discharge from service.)  
Accordingly, the claim for service connection for glaucoma 
must be denied as not well grounded.

The Board acknowledges the veteran's contention that he had 
symptomatology during service, such as watering and itching 
of the eyes, blurred vision, and loss of peripheral vision, 
which was later associated with glaucoma.  The service 
medical records bear out the veteran's contentions that he 
had eye complaints during service, but these appear to have 
been associated with presbyopia by the treating physicians.  
In the Board's view, whether these claimed inservice symptoms 
are indicative of inservice glaucoma is a matter of medical 
expertise.  Thus, his testimony in this regard is not 
sufficient to well ground his claim for service connection 
for glaucoma.  The veteran, as a lay person, is not competent 
to provide medical opinions, and his assertions as to medical 
diagnosis or causation cannot constitute evidence of a well-
grounded claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit.  The veteran is advised that in the 
context of the current record, a competent medical opinion 
associating his inservice eye complaints with early glaucoma, 
after a review of the pertinent service medical records and 
other medical evidence in the claims file, would be 
sufficient to well ground his claim for service connection 
for glaucoma.

New Examination, or Independent or Advisory Medical 
Examination

The Board acknowledges the statement of the veteran's 
representative during the March 2000 Board hearing that a 
professional in the appropriate field of medicine, other than 
a VA physician, should be consulted in determining whether 
the veteran had glaucoma prior to 1994.  On this point, the 
Board notes that VA may not now assist the veteran by 
providing examinations and opinions for the claim on appeal - 
in cases where the veteran has not presented a well-grounded 
claim, his appeal on the pertinent issue must fail and there 
is no duty to assist him further in the development of the 
claim.  38 U.S.C.A. § 5107(a);  Epps;  Morton.  Accordingly, 
the veteran's request for additional medical examinations and 
opinions is denied. 



ORDER

The claim for service connection for glaucoma is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

